Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the second paragraph on page 2 of Applicant’s remarks , filed 30 December 2021, with respect to amended independent claim 15 have been fully considered and are persuasive. Accordingly, the rejections of claims 15, 27, and 28 have been withdrawn. In particular, as remarked by Applicant, amended claim 15 now includes the limitations of previously recited dependent claim 16 that was objected to in the last office action mailed 1 October 2021 and therefore claim 15 is now in condition for allowance.

Reasons for Allowance
Claims 15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 15: The claim, as amended, includes the features of claim 16 which was indicated allowable for the reasons described in the last office action mailed 1 October 2021 and is not repeated herein for brevity.
As to claims 17-28: Each of said claims depends ultimately from claim 15 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JOHN M ROYSTON/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856